Citation Nr: 9922886	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-41 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for temporal lobe 
epilepsy, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

The claims file does not reveal good cause for the 
appellant's failure to report for a VA examination scheduled 
for January 1999.


CONCLUSION OF LAW

The appellant's claim for an increased rating for temporal 
lobe epilepsy is denied for failure to report for a scheduled 
January 1999 VA examination.  38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

When an appellant fails to appear for a scheduled examination 
for an increased rating, 38 C.F.R. § 3.655 dictates that the 
claim be denied unless the appellant had good cause for his 
failure to appear.  The appellant failed to appear for his 
scheduled January 1999 VA examination.  No explanation has 
been offered by either the appellant or his representative.  
The RO subsequently attempted to contact the appellant with 
respect to his failure to appear for the examination.  
Specifically, the RO issued a supplemental statement of the 
case in April 1999 specifically notifying him of his failure 
to appear, however, he did not respond.  Good cause for 
failing to appear was never shown.  

Although the claim for entitlement to an increased evaluation 
for temporal lobe epilepsy is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), no further 
assistance to the appellant is required to comply with the 
duty to assist under 38 U.S.C.A. § 5107(a) and the benefit 
sought on appeal must be denied for failure to report for the 
scheduled examination.  Simply put, in the absence of any 
satisfactory explanation for his failure to report for the 
scheduled VA examination, the Board finds that his failure to 
report was without good cause, and that the claim must be 
denied.  See Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In reaching this decision the Board acknowledges that the 
veteran may never have received notice of the scheduled 
January 1999 VA examination.  There is no evidence, however, 
that notice of the examination was mailed to the wrong 
address, and "in the absence of clear evidence to the 
contrary, [the Board may] presume that [government officials] 
have properly discharged their official duties[.]"  Morris 
v. Sullivan, 897 F.2d 553, 560 (D.C. Cir. 1990) quoting 
United States v. Chemical Foundation, 272 U.S. 1, 14-15 
(1926).  Moreover, the Board notes that "[i]n the normal 
course of events, it is the burden of the (appellant) to keep 
the VA apprised of (their) whereabouts[,]" and that "there 
is no burden on the part of the VA to turn up heaven and 
earth to find (a veteran)." Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).


ORDER

An increased evaluation for temporal lobe epilepsy is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

